Exhibit 10.1


Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.






Payment Solutions Agreement


This Payment Solutions Agreement (Agreement) is among USA Technologies, Inc.
(Company); First Data Merchant Services LLC (First Data); and Wells Fargo Bank,
N.A. (Bank).
The parties agree:
1
Services. First Data (along with the Bank or Debit Sponsor Bank, as described in
this Agreement) will provide the Company with services according to the terms of
this Agreement, as well as additional services that the parties agree to in
writing (together, Services). First Data may provide the Services itself or
through its affiliates; and, except for the Bank’s or Debit Sponsor Bank’s
specific responsibilities described in this Agreement, First Data is solely
responsible for the Services.

2
Acquiring Services.

2.1
Bank’s Role. The Bank is a member of the Visa and Mastercard Networks,
permitting it to acquire Visa and Mastercard payment transactions. The Bank
sponsors First Data as a Member Service Provider under the Network Rules,
allowing First Data to process payment authorizations, transmissions, and
settlement activities for Visa and Mastercard transactions under the Bank’s
direction. With respect to Visa and Mastercard transactions that are part of the
Acquiring Services described below, references to First Data include the Bank;
however, the Bank’s responsibilities are limited solely to the sponsorship and
settlement of certain card transactions submitted in accordance with this
Agreement and the Visa and Mastercard Network Rules, and Bank will not have any
obligation or liability of any nature in connection with any services of any
kind provided by First Data or its affiliates. Specifically, the Bank is:
(1) the only entity approved to extend Visa and Mastercard product acceptance to
merchants; (2) responsible for educating merchants on applicable Visa and
Mastercard Network Rules (available, respectively, at:
http://usa.visa.com/merchants/operations/op_regulations.html and
http://www.mastercard.com/us/merchant/support/rules.html), which may be provided
through First Data; and (3) responsible for all funds derived from settlement
that are held in reserve. The Bank’s interests or obligations under this
Agreement may be assigned or otherwise transferred to another financial
institution that is a member of the Networks; further, Bank may assign any of
its rights or delegate any of its obligations under this Agreement to a
subsidiary, affiliate, or entity that is acquiring all or any portion of its
assets.

2.2
First Data will acquire the Company’s electronic transactions for payment
organizations and networks (together, Networks) identified below (Acquiring
Services). First Data will be the Company’s primary provider of the Services
during the Term of this Agreement; provided, however, that (i) Company may
continue to honor its contractual obligations to other providers of similar
services; and (ii) at such time that Company can terminate such contractual
obligations without penalty, Company will do so and begin processing such
transaction volume through First Data. “Primary provider” will mean that Company
will process at least [***] of its transaction volume through First Data,
excluding (a) any periods during which Company suffers an outage of Services and
(b) any transaction volume that First Data is unable or unwilling to process.

2.3
Networks. First Data will provide the Company with Acquiring Services for the
following Networks:

(1)
Visa

(2)
Mastercard

(3)
American Express

(4)
Discover





GCO/Sales/CA/Para/Lawyer    1    ABSA Rev. 04/11/16
Confidential

--------------------------------------------------------------------------------




2.4
Additional Card Acquiring Services.

2.4.1
Additional Cards. First Data, and not the Bank, will provide the Acquiring
Services to the Company for its transactions that are initiated with Cards
issued by Networks other than Visa and Mastercard, and that are identified in
this Agreement. A Card is a card, code, device, or other means allowing access
to a credit, debit, prepaid, stored value, or similar account. An Additional
Card is a Card issued by a Network other than Visa or Mastercard

2.4.2
Additional Card Network Agreements. Payment transactions for Additional Cards
are subject to separate agreements between the Company and the Additional Card
issuing Networks (Additional Card Network Agreements). The Company will comply
with the terms of its Additional Card Network Agreements and obtain any consents
required by these Networks to submit Additional Card transactions to First Data
for processing. The Company will promptly notify First Data if any of its
Additional Card Network Agreements expire or terminate. First Data will not be
obligated to process the Company’s Additional Card transactions if Company does
not have an effective Additional Card Network Agreement with the applicable
Network. First Data and the Bank have no responsibility to the Company for a
Network’s performance obligations, responsibilities, or liabilities to the
Company under their Additional Card Network Agreements.

2.4.3
Processing. First Data will only provide the Company with data capture and
authorization processing services for transactions initiated with Additional
Cards; First Data will not provide settlement services for the Additional Card
Networks. First Data will submit settlement files for Additional Card
transactions to the appropriate Networks on behalf of the Company. Additional
Card transactions will be settled directly between the Company and the
corresponding Network according to their Additional Card Network Agreements.

2.5
Debit Transactions. First Data will also provide the Company with Acquiring
Services for its debit Card transactions (Debit Services). First Data will
process the Company’s debit Card transactions based on: (1) availability of the
debit Networks; (2) whether a debit Card is enabled for a particular debit
Network; or (3) other factors. First Data will have discretion to choose any
available debit Network when routing a particular debit Card transaction for the
Company, subject to applicable Laws. First Data will provide the Debit Services
using a financial institution (Debit Sponsor Bank) that is a member of a debit
Network that is accessible to the Company and can sponsor acceptance of the
Company’s debit Card transactions within the debit Network. First Data will
choose the financial institution that acts as the Debit Sponsor Bank for the
Company’s transactions. The Debit Sponsor Bank may assign its interests or
obligations under this Agreement to another financial institution that is a
member of the debit Networks. First Data may also substitute, or assign, the
Debit Sponsor Bank’s interest or obligations under this Agreement to another
financial institution that is a Member of the debit Networks. References to the
term “Bank” in this Agreement include the Debit Sponsor Bank with respect to the
Debit Services; however, the financial institution that is the Debit Sponsor
Bank is only responsible for the performance obligations described as the Bank’s
under this Agreement with respect to the Company’s debit Card transactions.

2.6
Network Rules. The Company and First Data will comply with all rules,
requirements, and standards of each of the Networks (together, Network Rules).
Company acknowledges receipt of First Data’s current payments acceptance guide
(Payment Acceptance Guide), which will assist the Company with properly
accepting and submitting its transactions for processing. Under Network Rules,
the Company does not own the Card account, Cardholder, personal, or other
payment transaction information generated when a payment transaction is
processed using the Acquiring Services. The Company will not use, retain,
disclose, sell, or disseminate any Card or Cardholder information: including,
without limitation, a) names, b) addresses, and c) Card account numbers obtained
in connection with payment transactions except for (1) authorizing, processing,
and settling transactions; or (2) resolving chargebacks, retrieval requests, or
similar issues related to its transaction. The Company will not reproduce
electronically captured Cardholder signatures except as requested by First Data
or





LEGO041960/03.13.2020 – Execution Copy    2    PSA MetaBank v090618

--------------------------------------------------------------------------------




the Networks. A Cardholder is the individual who was issued a Card. Nothing in
this paragraph is intended to restrict Company from using information it has
obtained from sources other than a Card, including such information that may
overlap with Card or Cardholder information.
2.7
Locations. First Data will perform the Acquiring Services for payment
transactions submitted from all the Company’s retail locations in the United
States (excluding Puerto Rico, and other U.S. territories).

2.8
Excluded Transaction Types. The Company must inform First Data if it wants to
accept telephone, mail order, or transactions in Puerto Rico, other US
territories or outside of the US; all of which must be approved in writing by
First Data and may be subject to additional requirements and fees.

2.9
Submitting Transactions. The Company is responsible for:

2.9.1
properly transmitting the transaction data (including all transaction detail
required by the Networks) to First Data’s systems using the format and
specifications provided by First Data (the Company will maintain and update the
systems that it uses to accommodate changing Network requirements as specified
by First Data);

2.9.2
all payment transactions submitted for processing under its merchant
identification numbers (MIDs), including, without limitation, all returns,
refunds, or chargebacks, whether charged back by Cardholders or Card issuers;

2.9.3
preventing its employees, agents, and others from submitting returns or refunds
that do not reflect valid returns or refunds corresponding to prior
transactions;

2.9.4
retaining transaction records according to the timelines required by the Network
Rules or applicable Laws; and

2.9.5
maintaining transaction fraud and chargeback rates below thresholds established
by the Networks.

2.10
Transaction Acceptance. The Company will only accept and submit transactions
where:

2.10.1
the transaction represents a genuine sale of goods or services to the
Cardholder;

2.10.2
the transaction is not materially different than the transactions the Company
has described to First Data with regard to the products or services sold, the
procedures for payments acceptance, or the fulfillment of obligations to the
Cardholder;

2.10.3
the transaction complies with all requirements of the applicable Network Rules,
the laws of all relevant jurisdictions, and all other requirements of this
Agreement;

2.10.4
the transaction is not a duplicate of any other transaction;

2.10.5
the transaction is authorized by the rightful Cardholder for the amount of the
transaction in satisfaction of the Cardholder’s obligations to the Company;

2.10.6
the transaction is in payment of goods or services provided simultaneously with
the payment transaction (except for delayed delivery, advance deposit, or other
partial transactions specifically allowed under the Network Rules and explicitly
authorized by First Data in writing);

2.10.7
the transaction is not a refinancing of an existing obligation;

2.10.8
the transaction is valid, collectible, and is not subject to any dispute,
setoff, or counterclaim; and





LEGO041960/03.13.2020 – Execution Copy    3    PSA MetaBank v090618

--------------------------------------------------------------------------------




2.10.9
in the case of a refund, the transaction is submitted to reimburse the
Cardholder for a sale transaction that was previously submitted.

The Company represents and warrants that each transaction that it submits will
comply with this Section.
2.11
Sales Drafts. The Company will provide First Data a copy of any sales draft(s)
upon request.

2.12
Settlement.

2.12.1
The Company will identify a bank account held in the Company’s name (the
Settlement Account) that First Data will use in connection with all Services.
The Company authorizes First Data to initiate: (1) credits to the Settlement
Account for proceeds of transactions submitted, and (2) debits to the Settlement
Account for any amounts that may be owed or required to be paid under this
Agreement as set forth in Section 5. First Data will process credits to the
Settlement Account via Automated Clearing House (ACH) entry unless the parties
agree to transfer funds by wire. Company hereby authorizes First Data to process
debits to the Settlement Account via ACH entry amounts that may be owed or
required to be paid under this Agreement as set forth in Section 5.

2.12.2
The Company may identify more than one bank account as the Settlement Account.
If the Company designates more than one Settlement Account, credits to any of
these Settlement Accounts will satisfy First Data’s obligations, and successful
debits to any of the Settlement Accounts will satisfy the Company’s obligations
under this Agreement.

2.12.3
First Data will initiate a transfer to the Settlement Account of the funds that
the Networks deliver for the Company’s Card payment transactions on the same day
or next banking day, less any amounts due from Company for fees, refunds,
chargebacks, pass through expenses, and its other obligations under this
Agreement as set forth in Section 5.

2.12.4
The Company does not have a property or ownership interest in any proceeds of
transactions or funds received by First Data in connection with the Company’s
Card transactions (including any funds held in a Reserve) until those funds are
transferred to the Settlement Account. First Data’s obligations to fund the
Company represent a general obligation and not a property interest in any
specific funds.

2.12.5
All deposits into the Settlement Account are provisional. Cardholders, Card
issuers, and the Networks have the right to require reimbursement of
transactions, to impose obligations relating to violations of the Network Rules,
to assess additional interchange or other assessments, and to impose fees,
fines, or charges relating to the qualification of transactions.

2.12.6
The Company must promptly notify First Data if it fails to receive any
settlement funding or if there are any changes to the Settlement Account.
Transfer of settlement funds may be delayed or misdirected if the Company
provides inaccurate information about, or fails to notify First Data of changes
to, the Settlement Account. First Data is not responsible for settlement errors
that arise if the Company provides inaccurate information about, or fails to
notify First Data of changes to, the Settlement Account.

2.13
MATCH Reporting. Under some circumstances, First Data may be required to report
the Company to the Member Alert to Control High Risk (MATCH) listing or similar
listings maintained by the Networks. The Company agrees that First Data will not
be liable for any losses, damages, or liabilities that may result from that
reporting.

2.14
Mark License, Network Decals.

2.14.1
First Data grants the Company a revocable, royalty free, non-exclusive, limited
license that cannot be assigned, transferred, or further sublicensed to use the
Networks’ trademarks and service marks





LEGO041960/03.13.2020 – Execution Copy    4    PSA MetaBank v090618

--------------------------------------------------------------------------------




(together, Protected Marks) in the United States according to the applicable
Network Rules. This license does not grant the Company any other intellectual
property right, title, interest, or claim (express or implied, by estoppel, or
otherwise) to the Protected Marks. The Company will not take any action that
impairs an owner’s intellectual property rights in its Protected Marks.
2.14.2
The Company will discontinue use of the Networks’ decals, Protected Marks,
promotional, or other materials immediately after termination of this Agreement,
except to the extent Company has rights independent of this Agreement to do so..

2.14.3
The Company will not indicate that its products or services are endorsed by any
of the Networks.

2.15
Development Items. As part of the implementation of the Services for the
Company, First Data will provide reconciliation files with the details
identified in the Development Items Schedule attached hereto.

3
Financial Information; Audit. To the extent the Company ceases to be a publicly
held company, Company will promptly provide any financial or other information
reasonably requested by First Data to perform credit risk, security,
qualification, and other reviews related to the provision of the Services,
transactions submitted, fulfillment of obligations to First Data or Cardholders,
or the financial condition of the Company. The Company authorizes First Data to
obtain information from third parties when performing credit risk, security,
qualification, and other reviews. First Data, the Bank, or their designees may
perform a reasonable audit of the Company’s records related to its performance
under this Agreement with 30 days’ advance written notice to the Company, during
the Company’s normal business hours, and at First Data’s or the Bank’s expense,
provided that in no event may such audits be performed more frequently than once
per twelve (12) month period unless (i) required by the Bank, a Network, or an
applicable regulatory authority, or (ii) a previous audit discovered material
non-compliance with this Agreement.

4
Notice of Material Changes; Third Parties. The Company will provide First Data
with reasonable advance notice of any material change in the nature of the
Company’s business (including any change in control or merger, any liquidation,
any transfer or sale of substantially all of its assets, or any change to the
Company’s operations that would materially affect the products or services sold,
the procedures for payments acceptance, or the fulfillment of obligations to a
Cardholder). First Data will provide the Company reasonable advance notice of
any material change in the nature of the Services provided. The Company will
provide First Data with copies of its SOX audit reports.

5
The Company’s Payment Obligations. The Company will pay First Data for:

(1)
all fees and charges for the Services;

(2)
all transactions that are charged back by Cardholders, Card issuers, or the
Networks;

(3)
all refunds submitted in connection with the Company’s transactions;

(4)
all costs, liabilities, or other obligations imposed on First Data by the
Networks or other third parties with jurisdiction to impose fines (such as
NACHA, regulators, PCI DSS, and other similar entities) as a result of
transactions submitted by the Company or the actions taken (or not taken) by the
Company or its third party service providers, to the extent that such amounts
are not caused by First Data’s or the third parties within First Data’s
reasonable control’s gross negligence, willful misconduct, or breach of
applicable law; and

(5)
the Early Termination Fee.

6
Reserve.

6.1
If Company experiences a Default Event, Company materially breaches the terms of
this Agreement, or if either party provides notice of termination of this
Agreement, First Data may require the Company to fund a cash reserve (Reserve)
in an amount that reflects First Data’s assessment of risk, as it may determine
in its discretion





LEGO041960/03.13.2020 – Execution Copy    5    PSA MetaBank v090618

--------------------------------------------------------------------------------




from time-to-time, provided, however, that the initial amount of such Reserve
will not exceed the sum of [***]. The calculation for the credits and
chargebacks portion of the Reserve will be based upon Company's average monthly
chargebacks and credits history. The Reserve is a payment obligation of First
Data, established by holding back transaction proceeds or debiting the
Settlement Account in order to potentially offset any obligations that the
Company may have to First Data. The Reserve is not a segregated fund that the
Company may claim to own. First Data is obligated to pay to the Company any
amounts remaining from the Reserve after all other then-current and contingent
liabilities or obligations related to the Company’s payment transactions have
expired (as provided for under the Network Rules).
6.2
The obligations due to the Company from the Reserve will not accrue interest
unless required by applicable Laws.

6.3
First Data will notify the Company if a Reserve is established (including its
amount) or if the amount of the Reserve is modified.

6.4
First Data may set off any amounts that may be owed or required to be paid under
this Agreement as set forth in Section 5.

6.5
Although the Company acknowledges that the Reserve is a general obligation of
First Data, and not a specifically identifiable fund, if any person claims that
the Reserve is an asset of the Company that is held by First Data, the Company
grants and acknowledges that First Data has a security interest in the Reserve
and, at First Data’s request, will provide documentation to reflect this
security interest.



7
Setoff and Priority. All funds that First Data owes to the Company under this
Agreement are subject to the Company’s payment obligations under this Agreement.
First Data may set off amounts the Company owes to First Data amounts that may
be owed or required to be paid under this Agreement as set forth in Section 5
against any funds that First Data owes to the Company.

8
Statements, Reporting. First Data will provide the Company with statements or
electronic reporting ( Statements) reflecting the fees, settlement amounts, and
other information related to the Services, in form and format as provided in
Attachment 1. The Company must review the Statements and inform First Data of
any errors within 120 days following the date that the error was, or should have
been, reported. The reporting of any errors will enable First Data to recover
amounts or prevent the errors from continuing. First Data will have no
obligation to provide refunds for errors that the Company reports more than 120
days after they were, or should have been, reported. The Company and First Data
will work together to resolve issues or disputes that arise in connection with
the Statements, or the funds credited or debited to the Settlement Account.

9
Term.

9.1
This Agreement commences on the later of the dates it is signed by First Data or
Company (that date, the Effective Date). The six months following the Effective
Date are referred to in this Agreement as the Implementation Period, and,
following the Implementation Period, this Agreement will continue for an initial
term of 5 years (Initial Term), unless terminated as allowed under the terms of
this Agreement. This Agreement will renew for successive 1-year periods (each a
Renewal Term), unless either party gives the other 90 days' advance written
notice of non-renewal before the end of the Initial Term. Either party may
terminate this Agreement for any reason (without cause) during a Renewal Term by
giving the other party 90 day's advance written notice of termination. Together,
the Initial Term and any Renewal Term(s) are the Term of this Agreement.

9.2
This Agreement’s “primary provider” requirements will not apply and Company will
not be charged any Acquiring Fees during the Implementation Period until Company
processes its first transaction through First Data.





LEGO041960/03.13.2020 – Execution Copy    6    PSA MetaBank v090618

--------------------------------------------------------------------------------




9.3
Either Party may terminate this Agreement by providing 30 days’ notice if the
Services have not been fully implemented by December 31, 2020. “Fully
implemented” will mean that the First Data is processing live transactions in a
production environment and is technically capable of processing at least [***]
of Company’s then current transaction volume. If First Data is not processing at
least [***] of Company’s transaction volume by December 31, 2020 due to
Company’s failure to submit transactions to First Data despite full
implementation, neither party will have a termination right under this Section
9.3. This termination right must be exercised on or before January 31, 2021.

10
Confidential Information.

10.1
Confidentiality. No party will disclose non-public information about another
party’s business (including the terms of this Agreement, technical
specifications, customer lists, or information relating to a party’s
operational, strategic, or financial matters) (together, Confidential
Information). Confidential Information does not include information that: (1) is
or subsequently becomes publicly available (through no fault of the recipient);
(2) the recipient lawfully possesses before its disclosure; (3) is independently
developed without reliance on the discloser’s Confidential Information; or
(4) is received from a third party that is not obligated to keep it
confidential. Each party will implement and maintain reasonable safeguards to
protect the other party’s Confidential Information. No party will use the other
party’s Confidential Information except in connection with performing its
obligations or exercising its rights under this Agreement.

10.2
Disclosure. The recipient may disclose another’s party’s Confidential
Information: (1) to its directors, officers, personnel, and representatives
(including those of its subsidiaries, affiliates, subcontractors or vendors)
that need to know it in connection with the recipient’s performance under this
Agreement, and are bound by confidentiality obligations materially similar to
those required under this Agreement; and (2) in response to a subpoena, court
order, request from a regulator, or as required under applicable Laws or Network
Rules.

11
Data Security.

11.1
The Company is responsible for any unauthorized access to any transaction data
from the Company or from third parties retained by or on behalf of the Company.

11.2
First Data is responsible for any unauthorized access to the Company’s
transaction data on First Data’s systems or from third parties retained by or on
behalf of First Data.

11.3
The Company must comply with Payment Card Industry Data Security Standards
(PCI DSS) and obtain timely certification of its systems and processes (which
must be maintained during the Term) as required under the Network Rules. The
Company will comply with all additional standards that the Networks may require.
The Company will allow the Networks, First Data, or the Bank to audit its PCI
DSS compliance and information technology systems related to the Services
provided under this Agreement with 30 days’ advance written notice to the
Company, during the Company’s normal business hours, and at First Data’s or the
Bank’s expense, provided that in no event may such audits be performed more
frequently than once per twelve (12) month period unless required by the Bank, a
Network, or an applicable regulatory authority.

11.4
First Data must comply with all PCI DSS requirements and the Network Rules that
apply to its performance under this Agreement.

11.5
Security Incident.

11.5.1
If the Company becomes aware that there has been unauthorized access to
transaction data (a Security Incident), it will promptly notify First Data. If
requested by First Data, the Company will retain a reputable firm that is
certified and approved by the Networks that provides forensic information
security services and risk assessments in order to: (1) assess the nature and
scope of the Security Incident; and





LEGO041960/03.13.2020 – Execution Copy    7    PSA MetaBank v090618

--------------------------------------------------------------------------------




(2) identify the access controls or transaction data involved in the Security
Incident. The Company will take appropriate steps to contain, control, stop, and
remediate any Security Incident.
11.5.2
The Company will provide reasonable details regarding the Security Incident to,
and cooperate with, First Data, any Networks, and the forensics firms that are
involved in the investigation and remediation of a Security Incident. The will
take all actions that the Networks require in connection with the investigation
and remediation of a Security Incident.

11.5.3
The Company will reimburse First Data and/or the Bank for all fines, fees,
penalties, assessments, or other obligations of any kind imposed by a Network or
a regulator on First Data or the Bank due to a Security Incident caused by the
Company or its third party service providers (together, Network Security Fees).

11.5.4
If First Data becomes aware of an actual loss or unauthorized use, disclosure,
alteration, destruction or other compromise or unauthorized acquisition of or
access to any personal information in First Data’s possession (a First Data
Security Incident), First Data will: (a) assess the nature and scope of the
First Data Security Incident; (b) promptly take appropriate steps to contain and
control the First Data Security Incident to prevent further unauthorized access
to or misuse of the information; (c) promptly conduct a reasonable investigation
to identify what systems and types of information have been accessed and to
determine the likelihood that the information has been or could likely be
misused; (d) promptly notify Company of the material details of the First Data
Security Incident that are known at the time of notification that impact Company
or Company’s Transaction Data, subject to a request by law enforcement or other
government agency to withhold such notice; and (e) continue to provide
information relating to the investigation and resolution of the First Data
Security Incident until First Data reasonably determines the First Data Security
Incident has been resolved.

11.6
Data Use. First Data may use transaction data obtained from providing the
Services to the Company to fulfill performance obligations under this Agreement
and investigate fraud, or suspected fraud, related to the Company’s
transactions. First Data may also use transaction data obtained from providing
the Services under this Agreement in aggregated and anonymized form (as required
by applicable Laws) for research and development, or to provide services
generally.

12
General Suspension; Termination.

12.1
General Termination. Either the Company or First Data may terminate this
Agreement by giving 30 days’ advance written notice if the other materially
breaches this Agreement and fails to remedy the breach within 30 days of
receiving notice of it.

12.2
Risk Termination. First Data may immediately suspend or terminate this
Agreement, in its discretion, upon notice if the Company:

12.2.1
engages in fraud, misrepresentation, or intentional misconduct related to its
performance under this Agreement;

12.2.2
subject to a 10 day cure period, experiences excessive chargebacks, irregular,
or fraudulent payment transactions (based on Network thresholds), or engages in
business practices creating excessive risk for Cardholders or First Data;

12.2.3
subject to a 10 day cure period, experiences a material adverse change in its
financial condition (including the failure to pay any of its debts or if the
Company’s accountants fail to deliver an unqualified audit opinion with respect
to the Company’s and its consolidated subsidiaries’ annual financial statements
when requested by First Data);





LEGO041960/03.13.2020 – Execution Copy    8    PSA MetaBank v090618

--------------------------------------------------------------------------------




12.2.4
fails to provide notice of a material change in the nature of its business;

12.2.5
fails to disclose the third parties or systems it uses in connection with the
transaction information or payment data processed under this Agreement;

12.2.6
subject to a 3 day cure period, fails to fund a Reserve when required under this
Agreement;

12.2.7
experiences a Security Incident;

12.2.8
subject to a 10 day cure period, fails to comply with PCI DSS or a material
Network requirement;

12.2.9
subject to a 10 day cure period, materially changes its operations, products,
services, or procedures for payments acceptance;

12.2.10
sells substantially all of its assets, undergoes a change in ownership or
control, merges, or effects an assignment without complying with Section 22;

12.2.11
defaults under any other agreement it has with First Data or its affiliates
subject to such other agreement’s applicable cure period; or

12.2.12
a Network, a governmental authority, or the Bank instructs First Data to suspend
its performance under or terminate this Agreement (in which case the Early
Termination Fee will not apply).

Together, the events described in this Section are Default Events. First Data
will suspend services instead of immediately terminating this Agreement for a
Default Event where, in First Data’s reasonable discretion, doing so will not
expose First Data to material harm. During such suspension First Data will work
in good faith with Company to reasonably assist in curing any Default Event (to
the extent curable). The preceding two sentences will not apply to Section
12.2.12. Any suspension shall be promptly lifted as soon as (i) the
corresponding default has been cured; and (ii) First Data determines in its
reasonable discretion that resuming provision of Services will not subject First
Data to material harm.
13
Early Termination Fee. First Data will suffer substantial injury, and it would
be difficult to determine the damages, if this Agreement is terminated before
the end of the Term by First Data, as set forth in Section 12, or by Company,
other than pursuant to Section 12.1 above (an ETF Termination). First Data and
the Company agree an accurate reflection of the damages caused by an ETF
Termination of this Agreement is an amount equal to [***].

14
Indemnification.

14.1
The Company will indemnify First Data and the Bank (including their respective
affiliates, directors, officers, managers, and employees) for losses, damages,
costs, or expenses (together, Losses) due to third party claims that result from
the Company’s or their third party service providers gross negligence willful
misconduct, or breach of applicable Law or Network Rules. First Data will
indemnify the Company (including its respective affiliates, directors, officers,
managers, and employees) for Losses due to third party claims that result from
First Data’s gross negligence, willful misconduct, or breach of applicable Law
or Network Rules.

14.2
The indemnified party will promptly notify the indemnifying party of any third
party claim that is subject to indemnification under this Agreement. The
indemnifying party will have the opportunity to defend these claims using
counsel it selects and will have the authority to enter into a settlement for
monetary damages provided that it pays such amounts. The parties will cooperate
with regard to any other conditions of settlement as well as in providing
records, access to personnel or other information reasonably necessary to defend
any indemnified claims.





LEGO041960/03.13.2020 – Execution Copy    9    PSA MetaBank v090618

--------------------------------------------------------------------------------




15
Exclusion of Damages. First Data, the Bank, and the Company will not be liable
to each other for lost profits, revenues, or business opportunities, nor any
exemplary, punitive, special, indirect, incidental, or consequential damages
(whether direct or indirect) under this Agreement; regardless of whether these
damages were foreseeable or a party was advised they were possible. Network
Security Fees, the Early Termination Fee, indemnification obligations, and
amounts imposed by a regulatory authority that are specifically due to a party’s
failure to perform its obligations under this Agreement are not excluded by this
Section.

16
Limitation of Liability. First Data’s and the Company’s aggregate liability to
the other for losses arising from any cause (regardless of the form of action or
legal theory) in connection with this Agreement will be limited to the lesser of
(a) $500,000.00 or (b) fees received pursuant to this Agreement by First Data,
excluding any pass-through fees (including, without limitation, Network Fees and
amounts imposed by a regulatory authority) during the twelve (12) months
preceding the event giving rise to the claim (Liability Cap). The Liability Cap
will not apply to: (1) First Data’s obligation to remit the proceeds of the
Company’s transactions that are processed under this Agreement (after accounting
for all offsetting obligations); (2) the Company’s payment obligations related
to the Services, Network Security Fees, Network Fees, the Early Termination Fee,
and amounts imposed by a regulatory authority that are specifically due to
Company’s failure to perform its obligations under this Agreement); or
(3) either party’s obligations to indemnify the other for third party claims.
The Bank will have no liability to Company except for what is set forth in
Section 2.1.

17
Notices. Written notices (other than normal operations) required under this
Agreement will be sent by email, certified mail, or courier (all with tracking
and delivery confirmation). Notices will be effective upon receipt.

Notices to the Company will be sent to:
USA Technologies, Inc., Attn: Chief Accounting Officer, 100 Deerfield Lane,
Suite 300, Malvern, Pennsylvania 19355
with a copy to:
USA Technologies, Inc., Attn: Controller, 100 Deerfield Lane, Suite 300,
Malvern, Pennsylvania 19355
Notices to First Data will be sent to:
First Data Merchant Services LLC, Attn: Executive Vice President – Operations,
5565 Glenridge Connector NE, Atlanta, Georgia 30342;
with a copy to:
First Data Merchant Services LLC, Attn: General Counsel’s Office,
3975 NW 120th Avenue, Coral Springs, FL 33065.
Emailed notices to First Data will be sent to: legalpapers@firstdata.com
Notices to the Bank will be sent to:
Wells Fargo Bank, P.O. Box 6079, Concord, CA 94524.
The Bank’s phone number is: 844-284-6834.
18
Third Party Beneficiaries, Providers. There are no third party beneficiaries to
this Agreement other than First Data’s or the Bank’s subsidiaries and affiliates
involved in providing the Services to the Company. Each party is responsible for
the performance of any third parties it uses in connection with the Services,
and their compliance with the terms of this Agreement.

19
Waivers. A party’s waiver of a breach of this agreement will not be considered a
waiver of a subsequent breach.

20
Compliance with Law, Choice of Law, Waiver of Jury Trial. The parties will
comply with all laws, rules (including Network Rules), and regulations (together
Laws) that are applicable to their respective performance obligations under this
Agreement. This Agreement will be governed by New York law (without regard to
its choice of law provisions). The courts





LEGO041960/03.13.2020 – Execution Copy    10    PSA MetaBank v090618

--------------------------------------------------------------------------------




of New York, New York will be the proper venue for legal proceedings brought in
connection with this Agreement. First Data and the Company each waive their
right to a jury trial for claims arising in connection with this Agreement.
21
Entire Agreement, Amendment, Counterparts. The defined term Agreement includes
its schedules, addenda, and any amendments (capitalized terms used in the
schedules, addenda, or amendments without definition will have the meanings
given to them in this Agreement). This Agreement is the entire agreement between
the parties and replaces any prior agreements or understandings (written or
oral) with respect to its subject matter. Schedules, addenda, amendments, or any
other modifications to this Agreement related to Services that are provided
solely by First Data and not the Bank need only be executed by the Company and
First Data (references in these Schedules to “party” or “parties” will mean
First Data and the Company, as applicable, and not the Bank). This Agreement and
any addenda, or amendments may be executed electronically and in counterparts,
each of which constitutes one agreement when taken together. Electronic and
other copies of the executed Agreement are valid.

22
Assignment. Neither party may assign its rights or delegate its obligations
under this Agreement without the other's prior written consent, which will not
be unreasonably withheld; provided, however, that consent is not needed for
Company to assign this Agreement in connection with any assignment or change of
control in connection a merger, investment, consolidation or similar transaction
between Company and a third party, or a sale of all or substantially all of
Company's assets to a third party, as long as (i) Company remains obligated for
any obligations accruing or arising under this Agreement prior to the effective
date of such assignment, and the assignee agrees in writing to be bound by this
Agreement and executes any documents that First Data reasonably requires to
memorialize this obligation; (ii) the assignee does not operate in an industry
that is prohibited by First Data's credit policy; and (iii) the assignee is
subject to First Data's credit review within 45 days post-assignment, it being
understood that in connection with any assignment under this clause First Data
may (A) establish a Reserve in its reasonable credit judgment and/or (B)
terminate this Agreement if in the reasonable judgment of First Data such
assignee is of lesser credit quality than Company following such credit review,
provided any such termination shall be upon at least 90 days' advance written
notice. First Data may, however, assign any or all of its rights or delegate any
or all of its obligations to an affiliate or to an entity that is acquiring all
or substantially all of the assets of First Data.

23
Publicity. First Data and the Company may publicly indicate they have entered
into a contract with each other. The Company must obtain prior written approval
for any publicity related to the Bank and its role in connection with this
Agreement.

Authorized Signatures:
USA Technologies, Inc.




By: /s/ Anant Agrawal         
Name: Anant Agrawal         
Title: EVP Corporate Development      
Date: 3/19/2020            
First Data Merchant Services LLC




By: /s/ Joseph Profeta         
Name: Joseph Profeta         
Title: Vice President         
Date: 3/19/2020            




Wells Fargo Bank, N.A.




By: /s/ Joseph Profeta         
Name: Joseph Profeta         
Title: Vice President         
Date: 3/19/2020            













LEGO041960/03.13.2020 – Execution Copy    11    PSA MetaBank v090618

--------------------------------------------------------------------------------




Acquiring Fee Schedule
1
Acquiring Fees. The Company will pay First Data the fees described below
(Acquiring Fees) for the Acquiring Services. The Acquiring Fees are based on the
Company’s business methods and the types of transactions it will submit for
processing that the Company disclosed to First Data. First Data may modify the
Acquiring Fees if the Company materially changes its business methods or the
types of transactions that it submits for processing.



Acquiring Fees
Amount
Driver
Tier 1 Transactions1 [***]
[***]
per transaction
Tier 2 Transactions1 [***]
[***]
per transaction
Tier 3 Transactions1 [***]
[***]
per transaction
Chargeback
[***]
per chargeback
Retrieval
[***]
per retrieval
Adjustment
[***]
per adjustment
ACH Deposit
[***]
per deposit
ACH Reject
[***]
per rejection
Wire Deposit2 
[***]
per wire
ClientLine Reporting
[***]
per month
Implementation Fee
[***]
per project
Application Fee
[***]
per application
Maintenance Fee
[***]
per month
Merchant ID Set-Up Fee
[***]
per MID
Merchant ID Monthly Fee
[***]
per MID
PCI Compliance Program Fee (per MID)
[***]
per year
PCI Non-Compliance Fee (per MID)
[***]
per month

1: This amount is charged for each authorization attempt (whether approved or
declined), purchases, reversals, or returns. This amount includes authorization
and data capture for Visa, Mastercard, American Express, and Discover
transactions; and settlement for Visa and Mastercard transactions. American
Express and Discover may charge settlement processing fees separately to the
Company under separate agreements these Networks have with Company, as
applicable. Qualification for the applicable transaction tiers is measured on an
annual basis and rates can go up or down based on volume achievement. All
transactions are priced at the rate in the qualified tier. [***]. The number of
transactions will be reviewed within 30 days of the end of each Service Year,
and each subsequent Service Year’s pricing will be determined based on the
number of transactions during the prior Service Year. The effective date for any
adjustments to the transaction fees will be the first day of the following
Service Year. A Service Year is the 12 month period beginning on the first day
Company processes transactions under this Agreement in a live production
environment and ending on each anniversary thereafter.
2:Wires are limited to two per day


2
Network Fees. The Networks and other third parties impose fees on the Company’s
transactions, some of which are charged to First Data. The Company will pay
First Data for all fees and charges that are imposed by the Networks and other
third parties (together Network Fees) on the gross amount of Company’s
transactions that are processed using the Acquiring Services. The Networks and
other third parties may modify their Network Fees during the Term of this
Agreement. Modifications to the Network Fees will be effective on the dates set
by the Networks or other third parties. Network Fees are in addition to the
Acquiring Fees and include:







LEGO041960/03.13.2020 – Execution Copy    12    PSA MetaBank v090618

--------------------------------------------------------------------------------




 
 
Interchange
 
Excessive Chargebacks
 
Dues and Assessments
 
Access Fees
 
Debit Network Fees
 
Other Fees (including Network Security Fees)
 



3
Incentives.

3.1.
Signing Bonus. First Data will pay to Company a one-time lump-sum amount of
[***] within the 30 days following both parties’ execution of this Agreement
pursuant to wire instructions to be provided by Company.

3.2.
First Implementation Bonus. Within 30 days following the first month in which
Company’s annualized transactions submission rate exceeds [***] transactions per
year, First Data will pay to Company a one-time lump-sum amount of [***]
pursuant to wire instructions to be provided by Company.

3.3.
Second Implementation Bonus. Within 30 days following the first month in which
Company’s annualized transactions submission rate exceeds [***] transactions per
year, First Data will pay to Company a one-time lump-sum amount of [***]
pursuant to wire instructions to be provided by Company.

3.4.
“Annualized transaction submission rate” will be calculated after the end of
each calendar month by multiplying the average monthly transactions submitted to
First Data for processing over the immediately preceding 3 months and
multiplying that average by 12.

3.5.
Payment of the Incentives set forth in this Section 3.1 to 3.4 are subject to
repayment terms set forth in Section 13 of the Agreement.

3.6.
Implementation Protection. [***].

3.7.
Flex Credit. [***].

3.8.
Rapid Connect Integration Assistance. First Data will provide professional
services, free of charge, to facilitate the integration of Company’s systems
with the Rapid Connect solution.













LEGO041960/03.13.2020 – Execution Copy    13    PSA MetaBank v090618

--------------------------------------------------------------------------------






Debit Routing Savings Service Schedule
Background
•
This Schedule adds the Debit Routing Savings service to the Payment Solutions
Agreement (Agreement) between First Data and Company. The terms of the Agreement
and this Schedule apply to the Debit Routing Savings service, but if anything in
this Schedule conflicts with the Agreement this Schedule will control. The Debit
Routing Savings service is a Service under the Agreement and is provided by
First Data and not by Bank. Bank is not a party to this Schedule and is not
liable to Company in connection with the Service or this Schedule.

•
Capitalized words or phrases that are not defined in this Schedule use the
definitions given to them in the Agreement.

1
Service Description

1.1
Company delegates to First Data the authority to determine where to route
eligible debit transactions that Company submits to First Data for authorization
and settlement (Eligible Debit Transactions). Subject to (1) applicable legal
requirements, (2) First Data’s system capabilities and configurations, and (3)
network requirements and changes, First Data will use its discretion in routing
Eligible Debit Transactions over available networks.

1.2
The Service will not be available and First Data will not be required to provide
it (1) until implementation of the Service for Company is complete, (2) during
system or network down-times, (3) if First Data does not have access to network
pricing information at the time of authorization, (4) if the final amount of a
debit transaction is not known at the time of authorization, or (5) if any law
or regulation dictates the network to which a debit transaction must be routed.

2
Savings Guaranty

2.1
[***].

2.2
First Data will provide Company with a quarterly savings report within 30 days
after the end of each Savings Period. The savings report will be the basis for
the Billed Rate Credit and Negotiated Rate Credit calculations and as such,
Company will notify First Data of any discrepancies in the savings report within
15 days of receipt of report and will actively work with First Data in good
faith to resolve such discrepancies. First Data is not obligated to adjust the
savings report, Negotiated Rate Credit, or Billed Rate Credit for discrepancies
if Company does not provide notice within such 15-day period.

3
Disclaimer

First Data makes no promise, and disclaims all warranties of any kind (express
or implied), that (1) Company’s use of the Service will result in Eligible Debit
Transactions being routed to the least-cost network, (2) the interchange and/or
network fees applicable to each Eligible Debit Transaction individually will be
the lowest interchange or network fees available, (3) Eligible Debit
Transactions will be routed to a particular network, or (4) the Service will
operate uninterrupted or error-free.




LEGO041960/03.13.2020 – Execution Copy    14    PSA MetaBank v090618

--------------------------------------------------------------------------------






Development Items Schedule


Reconciliation Files.
First Data shall provide to Company a daily reconciliation file that includes
all details for the previous day, including (together with the associated
Company transaction ID): (a) transactions (such as authorizations), (b)
completions, (c) refunds, (d) chargebacks, (e) all fee details (including First
Data’s fees, interchange, assessment, downgrade and any other fees that First
Data is charging or will charge Company), and (f) other appropriate or commonly
provided details, each in electronic format (fixed width) or other format
reasonably approved by Company.
Enhancements Requirement within 180 days of Implementation:
Within the 180 days of the Acquiring Services being fully implemented (as
defined in Section 9.3) First Data shall provide to Company enhancements to the
daily reconciliation file that will include assessment, downgrade and any other
fees that First Data is charging or will charge Company, including
transaction-level details for fees per transaction, so that the total
transaction amount and total fee amount would match the sum of all individual
transaction amounts and individual fee amounts), and other appropriate or
commonly provided details, each in electronic format (.csv) or other format
reasonably approved format by Company.






LEGO041960/03.13.2020 – Execution Copy    15    PSA MetaBank v090618